UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


OBED ROBERTO AZUCENA-MANCIA                     §
                                                §
versus                                          § CIVIL ACTION NO. 4:18CV289
                                                §
UNITED STATES OF AMERICA                        §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On December 4, 2018, the report of the Magistrate Judge [Dkt. 15] was entered containing

 proposed findings of fact and recommendations that Plaintiff Obed Roberto Azucena-Mancia’s

 Motion for Return of Seized Property [Dkt. 1] be denied and the case be dismissed.

         Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, it is ORDERED that Plaintiff Obed Roberto Azucena-Mancia’s Motion for

 Return of Seized Property [Dkt. 1] is DENIED. It is further,

         ORDERED that the entirety of Plaintiff’s claims against Defendant is DISMISSED.

         All relief not previously granted is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.

          . IS SO ORDERED.
         IT
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 9th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
